DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 are currently pending. This office action is in response to a request for continued examination and amendments filed on 18 December 2020. Claims 1, 5, and 6 have been amended as per Applicant’s amendment filed 18 December 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered. 
	
Response to Arguments
Examiner withdraws the 112 rejection in favor of the amended claims
Applicant's arguments filed 18 December 2020 have been fully considered but are moot because the new ground of rejection in view of Suzuki (US 20170308319 A1).
The amended claims are addressed in the rejections below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 20100174951 A1) in view of Suzuki (US 20170308319 A1).
	
Referring to claims 1, 5, and 6, taking claim 1 as exemplary, Yamashita teaches
A storage device comprising: an interface configured to be coupled to a host device ([Yamashita 0067, Figs. 6A, 6B] external interface) a semiconductor memory; ([Yamashita abstract, 0024] semiconductor memory) and a memory controller coupled to the semiconductor memory, the memory controller being configured to ([Yamashita 0067] memory manager for managing  memory) ([Yamashita 0038, Fig.5] a memory manager having a logical-physical conversion table) receive a computational command from the host device through the interface; ([Yamashita 0067] An external interface 110 is an interface for receives a command and data from the host device 200A and transferring the data) and divide the received computational command into a plurality of commands ([Yamashita 0025, 0080] command divider divides the data to be written into write commands for data having a certain size based on the host device 200A and specification of flash memory of semiconductor memory device).  
Yamashita does not explicitly teach the computational command including region information indicating a target region defined by a first logical address and a data size, the target region having a data space larger than a predetermined size and based on the region information and translation information indicating a relation between a logical address and a physical address, each of the plurality of commands being a command associated with a respective subregion divided from the target region, the respective subregion having a data space equal to or less than the predetermined size. Yamashita does disclose address converter converts logical address into physical address, command divider dividing data to be written, and  a memory manager having a logical-physical conversion table ([Yamashita 0038, 0068, 0080, Fig.5]).
Suzuki teaches the computational command including region information indicating a target region defined by a first logical address and a data size, ([Suzuki 0034] The I/O interface 118 receives I/O commands (write command/read command) from the higher-level apparatus. In the I/O command, a logical address (typically, LBA (Logical Block Address)) that indicates an I/O destination (write destination or read source) is designated. When the I/O command is the write command, the I/O interface 118 receives write target data associated with the write command (hereinafter, sometimes called "write data") which has a size, for example 16kb [Suzuki 0074]) the target region having a data space larger than a predetermined size ([Suzuki 0074] For example, in a case where the size of the write data associated with the write command is 16 KB and the internal management unit (page size) is 4 KB where the logical space is divided into predetermined sizes of 4kb [Suzuki 0057]) and based on the region information and translation information indicating a relation between a ([Suzuki 0034, 0054-0057, Fig. 6] In the I/O command, a logical address (typically, LBA (Logical Block Address)) that indicates an I/O destination (write destination or read source) is designated and the association between the LBA and PBA is managed in units of 4 KB) each of the plurality of commands being a command associated with a respective subregion divided from the target region, the respective subregion having a data space equal to or less than the predetermined size ([Suzuki 0044, 0074, Fig.2] The command division unit 113 is hardware that divides an I/O command from the higher-level apparatus into multiple sub-I/O commands. The command division unit 113 divides the I/O command in units of LBA management in the FM module 100. The command division unit 113 having received the write command from the command external process unit 119 divides the write command into sub-write commands, and registers the sub-write commands in the internal area (e.g., the register of the unit 113), for example. Here, the number of sub-write commands acquired from the write command may be a quotient (one in a case where the quotient is zero) acquired by dividing the size of the write data by the internal management unit (the unit logical area in the logical space), that is, the page size. For example, in a case where the size of the write data associated with the write command is 16 KB and the internal management unit (page size) is 4 KB, the number of acquired sub-write commands may be 16/4=4.).
Yamashita and Suzuki are analogous art because they are from the same field of endeavor in storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yamashita and Suzuki before him or her to modify the command divider of Yamashita to include the logical-to-physical mapping [0069] and improved speed as suggested by Suzuki. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Yamashita with Suzuki to obtain the invention as specified in the instant application claims.	
	With regards to the non-exemplary limitations of claim 5, Yamashita teaches an information processing device configured to issue a computational command; and a storage device coupled to the information processing device ([Yamashita 0078, 0095] command issuer and Processing of transferring and writing a file in the host device 200A to the semiconductor memory device).
As per the non-exemplary claim(s) 5 and 6, this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claim 2, Yamashita in view of Suzuki teaches
The storage device according to claim 1, wherein the memory controller is configured to create a plurality of second computational commands based on a single first computational command that specifies an address destination in the semiconductor memory by using a logical address, each of the plurality of second computational commands being configured to specify access destinations in the semiconductor memory on a per-data access size basis, and in accordance with the second computational command, process data stored in the semiconductor memory on the per-data access size basis ([Yamashita 0025, 0080] command divider for dividing data to be written and a write command based on an access unit from said block boundary manager to the physical block and divides the data to be written into write commands for data having a certain size based on the host device 200A and specification of flash memory of semiconductor memory device [Yamashita 0095] file system finds a logical address to be written to the semiconductor memory device 100A. Upon writing to the semiconductor memory device 1 00A, due to limitation of size of the data buffer 250 in the host device 200A and a transfer size acceptable to the semiconductor memory device l00A, the file is divided into smaller blocks for writing to the semiconductor memory device l00A.).  

Referring to claim 3, Yamashita in view of Suzuki teaches
The storage device according to claim 1, wherein the memory controller is configured to receive the information from a transmission source device of the computational command ([Yamashita 0077-0078] The external interface 210 transmits a command and transfers data to the semiconductor memory device 100A, and receives data and memory information read from the semiconductor memory device and command issuer generates command to the semiconductor memory).  

Referring to claim 4, Yamashita in view of Suzuki teaches
The storage device according to claim 3, wherein the memory controller is configured to receive, prior to executing the computational command, a part of the information to be used for processing of the computational command, from the transmission source device of the computational command ([Yamashita 0079] new block writing request part 230 requests data writing after securing a new physical block in the semiconductor memory device 1 00A, adds the request to the write command from the command issuer 220 and sends the request to the semiconductor memory device).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding memory devices and dividing tasks and commands.
US 20130073784 A1
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132